Case 1:20-cv-03098-RBJ Document 26 Filed 01/22/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03098-RBJ

JOSEPH MALDONADO,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER, COLORADO, and
EDWARD LEGER, Individually and as Police Lieutenant with City and County
of Denver Police Department

       Defendants.


                        JOINT MOTION TO STAY DISCOVERY
                     AND VACATE SCHEDULING ORDER DEADLINE


       Plaintiff Joseph Maldonado and Defendants City and County of Denver (“Denver”) and

Edward Leger, through their respective undersigned counsel, submit the following Joint Motion

to Stay Discovery and Vacate Scheduling Order Deadline. As grounds, the parties state as follows:

       1.      This case involves the Plaintiff’s claim that Denver’s policy restricting expressive

activity in Red Rocks Park violates his First and Fourteenth Amendment rights. Plaintiff moved

for a preliminary injunction, [Doc. # 12], and the Court issued a Minute Order stating that it

preferred to address the preliminary injunction after ruling on the legal issues that Defendants

intended to raise in a motion to dismiss, [Doc. # 17]. The Court subsequently ordered the parties

to submit a proposed scheduling order forty-five days after the date on which Defendants filed a

responsive pleading to Plaintiff’s Verified Complaint. [Doc. # 19].
Case 1:20-cv-03098-RBJ Document 26 Filed 01/22/21 USDC Colorado Page 2 of 3




       2.      On December 8, 2020, Defendants filed a Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(6), and Defendant Lt. Leger asserted the defense of qualified immunity in that

Motion. [Doc. # 21].

       3.      Counsel for the parties have conferred, and the parties respectfully request that the

Court stay discovery pending its rulings on the pending motions. Although the Federal Rules of

Civil Procedure do not expressly provide for a stay of proceedings, it has been long held that “the

power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the cases on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In general, a stay is warranted upon

a showing of good cause, to “protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” See Fed. R. Civ. P. 26(c); Merrill Lynch, Pierce, Fenner

& Smith Inc. v. Coors, 357 F. Supp. 2d 1277, 1280 (D. Colo. 2004). A stay is also warranted when

a dispositive motion is pending. See Vivid Techs., Inc. v. A.M. Sci. & Eng’g, Inc., 200 F.3d 795,

804 (Fed. Cir. 1999) (“When a particular issue may be dispositive, the court may stay discovery

concerning other issues until the critical issue is resolved”). The assertion of qualified immunity

also warrants a stay of discovery, as “[o]ne of the purposes of immunity, absolute or qualified, is

to spare a defendant not only unwarranted liability, but unwarranted demands customarily imposed

upon those defending a long drawn out lawsuit.” Seigert v. Gilley, 500 U.S. 226, 232 (1991).

       4.      Here, good cause exists to stay discovery. Lt. Leger is entitled to a stay of discovery

pending the resolution of his entitlement to qualified immunity. See Ashcroft v. Iqbal, 556 U.S.

662, 685 (2009). The parties agree that discovery on Plaintiff’s claim against Lt. Leger could not

be severed from discovery on Plaintiff’s claim against Denver, and therefore proceeding on any


                                                 2
Case 1:20-cv-03098-RBJ Document 26 Filed 01/22/21 USDC Colorado Page 3 of 3




discovery would run counter to the purpose of qualified immunity. The parties also agree the

Court’s resolution of the the Motion to Dismiss and Motion for Preliminary Injunction may dispose

of the entire action. Considering Lt. Leger’s assertion of qualified immunity and the pending

motions, the parties respectfully request that the Court stay discovery and vacate the deadline for

the submission of a proposed scheduling order pending a resolution of the Motion to Dismiss [Doc.

# 21] and Motion for Preliminary Injunction [Doc. # 12].

       5.      Undersigned counsel certify that they are serving a copy of this Motion on their

respective clients in compliance with D.C. COLO. LCivR. 6.1(c).

       WHEREFORE, Plaintiff and Defendants respectfully request that the Court enter an Order

staying discovery and vacating the deadline for submission of a proposed scheduling order pending

the Court’s resolution of the Defendants’ Motion to Dismiss and the Plaintiff’s Motion for

Preliminary Injunction.

       DATED this 22nd day of January, 2021.

       Respectfully submitted,

s/ Nathan W. Kellum                                  s/ Melanie B. Lewis
Nathan W. Kellum                                     Melanie B. Lewis, Assistant City Attorney
Center for Religious Expression                      Denver City Attorney’s Office
699 Oakleaf Office Lane, Suite 107                   Civil Litigation Section
Memphis, TN 38117                                    201 West Colfax Ave., Dept. 1108
Telephone: (901) 684-5485                            Denver, Colorado 80202.
Fax: (901) 684-5499                                  Telephone: (720) 913-3240
Email: nkellum@crelaw.org                            Facsimile: (720) 913-3190
Attorney for Plaintiff                               E-mail: melanie.lewis@denvergov.org
                                                     Attorney for Defendants




                                                3
